 
Exhibit 10.1
 
LIMITED WAIVER AND AMENDMENT NO. 17 TO
AMENDED AND RESTATED NOTE PURCHASE AGREEMENT
 
 
This Limited Waiver and Amendment No. 17 to Amended and Restated Note Purchase
Agreement (this “Amendment”), is dated as of August ___, 2020, is made by and
among (i) AEMETIS ADVANCED FUELS KEYES, INC., a Delaware corporation (“AEFK”),
AEMETIS FACILITY KEYES, INC., a Delaware corporation (“Keyes Facility”, together
with AEFK, the “Borrowers”), AEMETIS, INC., a Nevada corporation (“Parent”), and
(ii) THIRD EYE CAPITAL CORPORATION, an Ontario corporation, as agent for the
Noteholders (“Administrative Agent”), THIRD EYE CAPITAL CREDIT OPPORTUNITIES
FUND – INSIGHT FUND and NINEPOINT – TEC PRIVATE CREDIT FUND (collectively, the
“Noteholders”).
 
RECITALS
 
A.           The Borrowers, Administrative Agent and Noteholders entered into
the Amended and Restated Note Purchase Agreement dated as of July 6, 2012, as
amended from time to time including most recently by an Amendment No. 16 dated
as of November 8, 2019 (as the same may be amended, restated, supplemented,
revised or replaced from time to time, the “Agreement”). Capitalized terms used
but not defined in this Amendment shall have the meaning given to them in the
Agreement.
 
B.           The Borrowers have requested, and the Administrative Agent has
agreed to waive certain financial covenants included in the Agreement, in each
case on the terms and conditions contained herein.
 
C.           The Borrowers have requested, and the Administrative Agent and
Noteholders have agreed to extend the maturity dates of the Notes indicated in
the Agreement, on the terms and conditions contained herein and in reliance on
Section 12.8 of the Agreement.
 
AGREEMENT
 
SECTION 1.     Reaffirmation of Indebtedness. The Borrowers hereby confirm that
as of July 31, 2020, the outstanding principal balance of the Notes (excluding
accrued interest) is $111,431,228.58.
 
SECTION 2.     Recitals Part of Agreement. The foregoing recitals are hereby
incorporated into and made a part of the Agreement, including all defined terms
referenced therein.
 
SECTION 3.     Maturity Date Extension. Section 1.1 of the Agreement is hereby
amended by substituting the following definitions in lieu of the versions of
such terms and related definitions contained in the Agreement, as applicable, in
the appropriate alphabetical order:
 
                        “Acquisition Notes Stated Maturity Date” means April 1,
2020; provided that the Acquisition Notes Stated Maturity Date may be extended
twice for two 1-year terms upon written notice to the Administrative Agent of
the Borrowers’ election to extend not earlier than 60 days, and not later than
30 days, prior to the then applicable maturity date, so long as at the time of
each such extension (a) no Default or Event of Default has occurred and is
continuing under any Financing Document and (b) the Borrowers pay to the
Administrative Agent an extension fee in cash in an amount equal to 1% of the
Note Indebtedness in respect to the Acquisition Notes which fee shall be deemed
fully earned and nonrefundable, provided that such fee (in each instance) may be
added to the outstanding principal balance of the Acquisition Notes on the
effective date of each such extension at the election of the Borrowers.”
 
 
 

 
 
 
 
“Existing Notes Stated Maturity Date” means April 1, 2020; provided that the
Existing Notes Stated Maturity Date may be extended twice for two 1-year terms
upon written notice to the Administrative Agent of the Borrowers’ election to
extend not earlier than 60 days, and not later than 30 days, prior to the then
applicable maturity date, so long as at the time of the extension (a) no Default
or Event of Default has occurred and is continuing under any Financing Document,
(b) the Borrowers pay to the Administrative Agent an extension fee in cash in an
amount equal to 1% of the Note Indebtedness in respect to the Existing Notes
which fee shall be deemed fully earned and nonrefundable, provided that such fee
(in each instance) may be added to the outstanding principal balance of the
Existing Notes on the effective date of such extension at the election of the
Borrowers.”
 
“Revenue Participation Notes Stated Maturity Date” means April 1, 2020; provided
that the Revenue Participation Notes Stated Maturity Date may be extended twice
for two 1-year terms upon written notice to the Administrative Agent of the
Borrowers’ election to extend not earlier than 60 days, and not later than 30
days, prior to the then applicable maturity date, so long as at the time of the
extension (a) no Default or Event of Default has occurred and is continuing
under any Financing Document and (b) the Borrowers pay to the Administrative
Agent an extension fee in cash in an amount equal to 1% of the Note Indebtedness
in respect to the Revenue Participation Notes which fee shall be deemed fully
earned and nonrefundable, provided that such fee (in each instance) may be added
to the outstanding principal balance of the Revenue Participation Notes on the
effective date of such extension at the election of the Borrowers.”
 
“Revolving Notes Stated Maturity Date” means April 1, 2020; provided that the
Revolving Notes Stated Maturity Date may be extended twice for two 1-year terms
upon written notice to the Administrative Agent of the Borrowers’ election to
extend not earlier than 60 days, and not later than 30 days, prior to the then
applicable maturity date, so long as at the time of the extension (a) no Default
or Event of Default has occurred and is continuing under any Financing Document
and (b) the Borrowers pay to the Administrative Agent an extension fee in cash
in an amount equal to 1% of the Note Indebtedness in respect to the Revolving
Notes which fee shall be deemed fully earned and nonrefundable, provided that
such fee (in each instance) may be added to the outstanding principal balance of
the Revolving Notes on the effective date of such extension at the election of
the Borrowers.”
 
SECTION 4. Unfunded Capital Expenditures Waiver.
 
(1)            Based on the information provided to the Administrative Agent by
the Borrowers, the Borrowers reported that the Consolidated Unfunded Capital
Expenditures for the Fiscal Quarters ending March 31, 2020 and June 30, 2020
exceeded the $100,000 limit in Section 6.2(d) of the Agreement which
non-compliance, in each instance would, but for this waiver, constitute an Event
of Default under the Agreement (the “Unfunded Capital Expenditures Violations”).
 
(2)            Subject to the terms of this Amendment, the Administrative Agent
waives, as of the Effective Date, the Unfunded Capital Expenditures Violations;
provided that the Borrowers shall be and remain obligated to comply with their
obligations as stated in Section 6.2(d) of the Agreement, on a going forward
basis thereafter.
 
 
 

 
 
 
 
SECTION 5. Permitted Indebtedness Waiver
 
(1)            Based on the information provided to the Administrative Agent by
the Borrowers, the Borrowers reported that pursuant to an Equipment Purchase
Agreement between the Parent and Mitsubishi Chemical America Inc., dated August
24, 2018 as amended, the Parent purchased certain equipment resulting in the
Parent owing Indebtedness of $5,652,375 thereunder which is a violation of
Section 6.4(a) of the Agreement, which non-compliance would, but for this
waiver, constitute an Event of Default under the Agreement (the “Permitted
Indebtedness Violation”).
 
(2)            Subject to the terms of this Amendment, the Administrative Agent
waives, as of the Effective Date, the Permitted Indebtedness Violation provided
that the Borrowers shall be and remain obligated to comply with their
obligations as stated in Section 6.4(a) of the Agreement, on a going forward
basis thereafter.
 
SECTION 6. Redemption Event Waiver
 
(1)            Based on the information provided to the Administrative Agent by
the Borrowers, the Borrowers reported that in the period of April 2019 through
to March 2020 they received $778,268.15 in proceeds from a government grant
under the Joint Bioenergy Institute program, which grant triggered a Redemption
Event under the Agreement, following which, the Borrowers failed to redeem Notes
equal to the amount required in accordance with Section 4.2(1) of the Agreement,
which non-compliance would, but for this waiver, constitute an Event of Default
under the Agreement (the “Redemption Event Violation”).
 
(2)            Subject to the terms of this Amendment, the Administrative Agent
waives, as of the Effective Date, the Redemption Event Violation provided that
the Borrowers shall be and remain obligated to comply with their obligations as
stated in Section 4.2(1) of the Agreement, on a going forward basis thereafter.
 
SECTION 7. Payroll Waiver
 
(1)            With respect to the global coronavirus Covid-19 pandemic, each of
AEFK and Parent have indicated their desire to apply for the United States
government’s Payroll Protection Program whereby each will enter into a loan
agreement with Bank of America in the forms attached as Schedule “A”
(collectively, the “Payroll Loan”). The entering into and receipt of the Payroll
Loan, if not for the provision of the waiver herein below by the Administrative
Agent, would constitute a breach under Section 6.4(a) of the Agreement.
 
(2)            Subject to the terms of this Amendment, the Administrative Agent
hereby consents to the Payroll Loan on the terms indicated in Schedule “A”
hereto provided that: (i) the Company Parties hereby covenant and agree not to
amend any term of the Payroll Loan or extend the maturity date without the prior
written consent of the Administrative Agent; (ii) the Company Parties agree to
take advantage of and apply for all debt forgiveness and relief opportunities
offered under the Payroll Loan, as more particularly outlined in Section 8 of
the Payroll Loan; and (iii) the Company Parties hereby acknowledge their
obligations under Section 6.4(c) of the Agreement and covenant and agree not to
create, incur, assume or suffer to exist any Lien with respect to the Payroll
Loan.
 
SECTION 8. Subordinated Debt Waiver
 
(1)            Based on the information provided to the Administrative Agent by
the Borrowers, on June 29, 2020 the Borrowers remitted $250,000 in repayment of
a Subordinated Debt owed to David Lies, a subordinated debt holder, in
contravention of Section 6.4(u) of the Agreement, which non-compliance would,
but for this waiver, constitute an Event of Default (the "Subordinated Debt
Violation").
 
 
 

 
 
 
 
(2)            Subject to the terms of this Amendment, the Administrative Agent
waives, as of the Effective Date, the Subordinated Debt Violation; provided that
the Borrowers shall be and remain obligated to comply with their obligations as
stated in Section 6.4(u) of the Agreement, on a going forward basis thereafter.
 
SECTION 9.         Note Indebtedness to Keyes Plant Values Waiver
 
(1)            Based on the information provided to the Administrative Agent by
the Borrowers, the Borrowers reported that they will not comply with the “Note
Indebtedness to Keyes Plant Values” requirement pursuant to Section 6.2(b) of
the Agreement for the Fiscal Quarters ending March 31, 2021 and June 30, 2021,
which non-compliance will, but for this waiver, in each case constitute an Event
of Default under the Agreement (the “Note Indebtedness Violation”).
 
(2)            Subject to the terms of this Amendment, the Administrative Agent
waives, as of the Effective Date, the Note Indebtedness Violation provided that
the Borrowers shall be and remain obligated to comply with their obligations as
stated in Section 6.2(b) of the Agreement, on a going forward basis thereafter.
 
SECTION 10.   Blocked Account Agreements Amendment. Section 6.3 of the Agreement
is hereby amended by inserting the new paragraph, in the appropriate roman
numeral order:
 
“(cc)             In addition to, and not in derogation or replacement of any
other provision of this Agreement, by August 31, 2020, the Borrowers shall
deliver Blocked Account Control Agreements, in form and substance satisfactory
to the Administrative Agent, with Bank of America which shall be subject to an
activation notice and daily sweep mechanism and which shall require that the
Borrowers obtain the Administrative Agent’s consent for any disbursements from
such Blocked Account greater than $100,000 (excluding any payments of feedstock,
utility costs or payroll, in each case in the ordinary course), with respect to
the deposit accounts of each Company Party as dictated by the Administrative
Agent.”
 
SECTION 11.        Conditions to Effectiveness. This Amendment shall be
effective on the date first written above but subject to satisfaction of the
following conditions precedent:
 
(A)            Administrative Agent shall have been paid an amendment fee in the
amount of either (i) $300,000 in cash or (ii) $400,000 in shares of Parent
valued at the 10-day value-weighted average price on the date of this Amendment,
which fee shall be deemed fully earned and nonrefundable on the effective date
of this Amendment.
 
(B)            Borrowers shall, and will cause the other Company Parties to,
have performed and complied with all of the covenants and conditions required by
this Amendment and the Note Purchase Documents to be performed and complied with
upon the effective date of this Amendment.
 
(C)           Administrative Agent shall have received all other approvals,
opinions, documents, agreements, instruments, certificates, schedules and
materials as Administrative Agent may reasonably request.
 
 
 

 
 
 
 
Each Borrower acknowledges and agrees that the failure to perform, or to cause
the performance of, the covenants and agreements in this Amendment will
constitute an Event of Default under the Agreement and Administrative Agent and
Noteholders shall have the right to demand the immediate repayment in full in
cash of all outstanding Indebtedness owing to Administrative Agent and
Noteholders under the Agreement, the Notes and the other Note Purchase
Documents. In consideration of the foregoing and the transactions contemplated
by this Amendment, each Borrower hereby: (i) ratifies and confirms all of the
obligations and liabilities of such Borrower owing pursuant to the Agreement and
the other Note Purchase Documents, and (ii) agrees to pay all costs, fees and
expenses of Administrative Agent and Noteholders in connection with this
Amendment.
 
SECTION 12.             Agreement in Full Force and Effect as Amended. Except as
specifically amended or waived hereby, the Agreement and other Note Purchase
Documents shall remain in full force and effect and are hereby ratified and
confirmed as so amended. Except as expressly set forth herein, this Amendment
shall not be deemed to be a waiver, amendment or modification of, or consent to
or departure from, any provisions of the Agreement or any other Note Purchase
Document or any right, power or remedy of Administrative Agent or Noteholders
thereunder, nor constitute a course of dealing or other basis for altering any
obligation of the Borrowers, or a waiver of any provision of the Agreement or
any other Note Purchase Document, or any other document, instrument or agreement
executed or delivered in connection therewith or of any Default or Event of
Default under any of the foregoing, in each case whether arising before or after
the execution date of this Amendment or as a result of performance hereunder or
thereunder. This Amendment shall not preclude the future exercise of any right,
remedy, power, or privilege available to Administrative Agent or Noteholders
whether under the Agreement, the other Note Purchase Documents, at law or
otherwise. All references to the Agreement shall be deemed to mean the Agreement
as modified hereby. This Amendment shall not constitute a novation or
satisfaction and accord of the Agreement or any other Note Purchase Documents,
but rather shall constitute an amendment thereof. The parties hereto agree to be
bound by the terms and conditions of the Agreement and Note Purchase Documents
as amended by this Amendment, as though such terms and conditions were set forth
herein. Each reference in the Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of similar import shall mean and be a reference to
the Agreement as amended by this Amendment, and each reference herein or in any
other Note Purchase Documents to “the Agreement” shall mean and be a reference
to the Agreement as amended and modified by this Amendment.
 
SECTION 13.              Representations by Parent and Borrowers. Each of the
Parent and the Borrowers hereby represents and warrants to Administrative Agent
and Noteholders as of the execution date of this Amendment as follows: (A) it is
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation; (B) the execution, delivery and performance by it
of this Amendment and all other Note Purchase Documents executed and delivered
in connection herewith are within its powers, have been duly authorized, and do
not contravene (i) its articles of incorporation, bylaws or other organizational
documents, or (ii) any applicable law; (C) no consent, license, permit, approval
or authorization of, or registration, filing or declaration with any
Governmental Entity or other Person, is required in connection with the
execution, delivery, performance, validity or enforceability of this Amendment
or any other Note Purchase Documents executed and delivered in connection
herewith by or against it; (D) this Amendment and all other Note Purchase
Documents executed and delivered in connection herewith have been duly executed
and delivered by it; (E) this Amendment and all other Note Purchase Documents
executed and delivered in connection herewith constitute its legal, valid and
binding obligation enforceable against it in accordance with their terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; (F) it is not in
default under the Agreement or any other Note Purchase Documents and no Event of
Default exists, has occurred and is continuing or would result by the execution,
delivery or performance of this Amendment; and (G) the representations and
warranties contained in the Agreement and the other Note Purchase Documents are
true and correct in all material respects as of the execution date of this
Amendment as if then made, except for such representations and warranties
limited by their terms to a specific date.
 
 
 

 
 
 
 
SECTION 14. Miscellaneous.
 
(A)           This Amendment may be executed in any number of counterparts
(including by facsimile or email), and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement. Whenever the context and construction so require, all words herein in
the singular number herein shall be deemed to have been used in the plural, and
vice versa. The use of the word “including” in this Amendment shall be by way of
example rather than by limitation. The use of the words “and” or “or” shall not
be inclusive or exclusive.
 
(B)           This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified without the
written consent of the Borrowers and Administrative Agent. This Amendment shall
be considered part of the Agreement and shall be a Note Purchase Document for
all purposes under the Agreement and other Note Purchase Documents.
 
(C)           This Amendment, the Agreement and the Note Purchase Documents
constitute the final, entire agreement and understanding between the parties
with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto. There are no unwritten
oral agreements between the parties with respect to the subject matter hereof
and thereof.
 
(D)           This Amendment and the rights and obligations of the parties under
this Amendment shall be governed by and construed and interpreted in accordance
with the choice of law provisions set forth in the Agreement and shall be
subject to the waiver of jury trial and notice provisions of the Agreement.
 
(E)           Neither the Parent nor any Borrower may assign, delegate or
transfer this Amendment or any of their rights or obligations hereunder. No
rights are intended to be created under this Amendment for the benefit of any
third party done, creditor or incidental beneficiary of the Borrowers or any
Company Party. Nothing contained in this Amendment shall be construed as a
delegation to Administrative Agent or Noteholders of the Borrowers or any
Company Party’s duty of performance, including any duties under any account or
contract in which Administrative Agent or Noteholders have a security interest
or lien. This Amendment shall be binding upon the Borrowers, the Parent and
their respective successors and assigns.
 
(F)           All representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment and no investigation by
Administrative Agent or Noteholders shall affect such representations or
warranties or the right of Administrative Agent or Noteholders to rely upon
them.
 
(G)           THE BORROWERS AND THE PARENT ACKNOWLEDGE THAT SUCH PERSON’S
PAYMENT OBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF
RECISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR
DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR
ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM ADMINISTRATIVE AGENT OR
ANY NOTEHOLDER. THE BORROWERS AND THE PARENT HEREBY VOLUNTARILY AND KNOWINGLY
RELEASE AND FOREVER DISCHARGE ADMINISTRATIVE AGENT AND EACH NOTEHOLDER AND THEIR
RESPECTIVE PREDECESSORS, ADMINISTRATIVE AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH
PERSON MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE AGREEMENT OR OTHER NOTE PURCHASE DOCUMENTS, AND NEGOTIATION
FOR AND EXECUTION OF THIS AMENDMENT.
 
{Signatures appear on following pages.}
 
 

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first noted above.
 
BORROWERS:
 
AEMETIS ADVANCED FUELS KEYES, INC.
 
By: /s/ Eric A. McAfee         

Name: Eric A. McAfee
Title: Chief Executive Officer
 
 
AEMETIS FACILITY KEYES, INC.


By: /s/ Eric A. McAfee 

Name: Eric A. McAfee
Title: Chief Executive Officer
 
 
PARENT:
 
AEMETIS, INC.
 
By: /s/ Eric A. McAfee
Name: Eric A. McAfee
Title: Chief Executive Officer
 
 
ADMINISTRATIVE AGENT:
 
THIRD EYE CAPITAL CORPORATION
 
By: /s/ Arif N. Bhalwani       

Name: Arif N. Bhalwani
Title: Managing Director
 
 
Signature Page to Limited Waiver and Amendment No. 17
 
 
 

 
 
 
 
 
LENDER:
 
THIRD EYE CAPITAL CREDIT OPPORTUNITIES FUND – INSIGHT FUND, by its Managing
General Partner, THIRD EYE CAPITAL CREDIT OPPORTUNITIES S.A.R.L., as a
Noteholder
 
 
By: /s/ Paul De Quant
Name: Paul De Quant 

Title: Manager
 
 
By: /s/ Richard Goddard    

Name: Richard Goddard
Title: Manager
 
 
LENDER:
 
NINEPOINT – TEC PRIVATE CREDIT FUND, by its Manager, NINEPOINT PARTNERS LP, by
its general partner, NINEPOINT PARTNERS GP INC., as a Noteholder
 
 
By: /s/ Kirstin McTaggart  

Name: Kirstin McTaggart
Title: Chief Compliance Officer
 
 
 
 
 
